Citation Nr: 0934278	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  08-06 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to service connection for a low back disorder.

2.	Entitlement to service connection for a right knee 
disorder.

3.	Entitlement to service connection for a prostate disorder.

4.	Entitlement to service connection for an irregular 
heartbeat.

5.	Entitlement to an initial compensable evaluation for 
status post excision of lipoma on the left buttock.

6.	Entitlement to an initial compensable evaluation for a 
facial scar.

7.	Entitlement to an initial compensable evaluation for a 
hiatal hernia with gastritis.

8.	Entitlement to an initial evaluation in excess of 10 
percent for bilateral pes planovalgus deformities.

ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1974 to 
April 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Throughout this appeal, the Veteran has asserted that he 
suffers from disorders of the low back, right knee and 
prostate, as well as symptoms of an irregular heartbeat.  
Furthermore, he claims increased initial evaluations are 
warranted for service-connected scars on the face and left 
buttock, a hiatal hernia with gastritis, and bilateral pes 
planovalgus deformities.

In a July 2006 statement and VA Form 21-4142, the Veteran 
indicated he is in receipt of treatment for these conditions 
at the Tinker Air Force Base Clinic (Tinker Clinic).  While 
VA has obtained treatment records from the Tinker Clinic, the 
evidence indicates there may be relevant treatment records 
outstanding.  Specifically, the Board notes a December 2006 
treatment record notes the Veteran has been referred to 
Radiology with regards to his claimed low back disorder.  In 
his February 2008 substantive appeal, the Veteran indicated 
he was diagnosed with a bulging disc via an MRI.  

According to 38 C.F.R. § 3.159(c) (2008), VA has a duty to 
assist Veterans in obtaining Federal and private records 
which may be pertinent to their claim.  With respect to 
Tinker Clinic treatment records, the Board finds that a 
remand is necessary to allow the agency of original 
jurisdiction (AOJ) an opportunity to attempt to obtain these 
outstanding treatment records.  

With respect to the Veteran's claim for an initial 
compensable evaluation for a hiatal hernia, the Board notes 
that the Veteran has not been afforded a VA examination for 
compensation purposes to ascertain the current nature and 
severity of this condition.  VA's statutory duty to assist 
the Veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran and request that he 
provide information as to all medical 
care providers who treated him for the 
disabilities on appeal.  Upon receipt 
of the requested information and the 
appropriate releases, contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to the Veteran's treatment 
of the Veteran.  Specifically, the AOJ 
should attempt to obtain all relevant 
treatment records from Tinker Air Force 
Base Clinic, including any MRI of the 
back, from December 2006 to the 
present.

2.	If, and only if, the newly obtained 
evidence indicates a current low back 
disorder, schedule the Veteran for a VA 
examination to ascertain the etiology 
of his low back disorder.  The claims 
file, including this REMAND, must be 
made available to the examiner for 
review, and the examination report 
should reflect that such review was 
accomplished.  All appropriate tests 
and studies should be conducted, and 
any consultations deemed necessary 
should be accomplished.  The examiner 
should indicate whether the Veteran has 
any current disorder of the low back, 
and provide a diagnosis.  The examiner 
should also provide an opinion as to 
whether it is more likely as not 
(greater than a 50 percent 
probability), less likely as not (less 
than a 50 percent probability), or as 
likely as not (50 percent probability) 
that any current disorder of the low 
back is etiologically related to the 
Veteran's active military service.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

3.	Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected 
hiatal hernia with gastritis.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the 
examination report should reflect such 
a review was accomplished.  All 
indicated studies should be performed, 
and all findings set forth in detail.  
After reviewing the record, examining 
the Veteran, and performing any 
medically indicated testing, the 
examiner should address the following:

a.	Describe any symptomatology 
associated with the Veteran's 
service-connected hiatal hernia 
with gastritis.

b.	Comment as to whether the 
Veteran's disability are 
manifested by any evidence of 
pain, vomiting, material weight 
loss, hematemesis or melena, 
dysphagia, pyrosis, regurgitation 
or substernal arm and/or shoulder 
pain.

c.	The examiner should provide an 
opinion as to the severity of any 
symptomatology noted in (b) above 
(whether it is productive of 
severe or considerable impairment 
of health).

4.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MILO H.HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




